                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALE ARNOLD,                             :
         Plaintiff                       :
                                         :             No. 1:19-cv-750
            v.                           :
                                         :             (Judge Kane)
TRACY SMITH, et al.,                     :
         Defendants                      :

                                     ORDER

      AND NOW, on this 6th day of September 2019, in accordance with the Memorandum

accompanying this Order, IT IS ORDERED THAT:

      1.    Plaintiff’s motion for a sweat lodge (Doc. No. 17), which seeks mandatory
            preliminary injunctive relief, is DENIED;

      2.    Defendants’ motion to dismiss Plaintiff’s motion for summary judgment (Doc.
            No. 26) is GRANTED; and

      3.    Plaintiff’s motion for summary judgment (Doc. No. 23) is DENIED AS
            PREMATURE. This denial is WITHOUT PREJUDICE to Plaintiff’s right to
            file a subsequent motion for summary judgment after discovery concludes or at
            some other appropriate time.

                                                s/ Yvette Kane
                                                Yvette Kane, District Judge
                                                United States District Court
                                                Middle District of Pennsylvania
